DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Election/Restrictions
Claims 1, 4, 6-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Additionally, upon further examination, independent claim 1 was found allowable. Claims 13 and 14, that were previously withdrawn under a restriction requirement, are now rejoined as requiring all of the limitations of the allowed claim 1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail left by Jeremy Mereness on 06/03/2022.
The application has been amended as follows: 
Amend Specification: 
BRIEF DESCRIPTION OF THE DRAWINGS
Various aspects and/or embodiments of the invention, including its particular features and30 advantages, will be readily understood from the example embodiments discussed in the following detailed description and the accompanying drawings, in which: 
Figs. 1 a - 1c show three views of an end effector according to embodiments, 
Fig. 2 illustrates a cross section through the end effector of Figs. 1a - 1c, 
Fig. 3 illustrates a cross section through an end effector according to embodiments, and35 Fig. 4 illustrates an arrangement for performing an animal related operation. 
	Fig. 5 illustrates a method for operating an end effector of a robot arm.

Reasons for Allowance
Claims 1,4,6-15,17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed on 02/24/2022 incorporated the limitations of first and second side walls being provided with one or more additional apertures providing access to the interior of the housing. The closest prior art of record of Yadin (US 9545078 B1) teaches an end effector with a housing comprising an opening at both the front and back end of the housing (Figure 4). However, Yadin teaches a hydraulic actuator wherein incorporating any additional apertures on the sidewalls of the housing would render Yadin inoperable. The closest prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                         /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642